Exhibit 10.1

VISTEON CORPORATION

2010 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2012)



--------------------------------------------------------------------------------

VISTEON CORPORATION

2010 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

The Visteon Corporation 2010 Supplemental Executive Retirement Plan (the “Plan”)
was established, effective October 5, 2010, to promote the best interests of
Visteon Corporation (the “Company”) and the stockholders of the Company by
attracting and retaining key management employees possessing a strong interest
in the successful operation of the Company and its subsidiaries or affiliates
and encouraging their continued loyalty, service and counsel to the Company and
its subsidiaries or affiliates. The Plan is amended and restated effective
January 1, 2012, as set forth herein.

 

-1-



--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND CONSTRUCTION

Section 1.01. Definitions. The following terms have the meanings indicated below
unless the context in which the term is used clearly indicates otherwise.

(a) Affiliate: A person or legal entity that directly or indirectly, through one
or more intermediaries, controls or is controlled by, or is under common
control, with the Company, within the meaning of Code Sections 414(b) and (c);
provided that Code Section 414(b) and (c) shall be applied by substituting “at
least fifty percent (50%)” for “at least eighty percent (80%) each place it
appears therein.

(b) Annual Incentive: The portion of the Visteon Corporation 2010 Incentive
Plan, or any successor plan, that provides for incentive compensation that is
awarded in the form of a cash bonus and that is based on a performance period of
12 months or less.

(c) BalancePlus Program: Part B of the Visteon Pension Plan.

(d) Beneficiary: The person or entity designated by a Participant to be his or
her beneficiary for purposes of this Plan (subject to such limitations as to the
classes and number of beneficiaries and contingent beneficiaries and such other
limitations as the Committee may prescribe). A Participant’s designation of
beneficiary shall be valid and in effect only if a properly executed
designation, in such form as the Committee shall prescribe, is filed and
received by the Committee or its delegate prior to the Participant’s death. If a
Participant designates his or her spouse as beneficiary, such beneficiary
designation automatically shall become null and void on the date of the
Participant’s divorce or legal separation from such spouse. If a valid
designation of beneficiary is not in effect at the time of the Participant’s
death, the Participant’s surviving spouse, or if there is no surviving spouse,
the estate of the Participant, shall be deemed to be the sole beneficiary. If
multiple beneficiaries have been designated and one or more of the beneficiaries
predecease the Participant, then upon the Participant’s death, payment shall be
made exclusively to the surviving beneficiary or beneficiaries unless the
Participant’s designation specifies an alternate method of distribution.
Further, in the event that the Committee is uncertain as to the identity of the
Participant’s beneficiary, the Committee may deem the estate of the Participant
to be the sole beneficiary. Beneficiary designations shall be in

 

-2-



--------------------------------------------------------------------------------

writing (or in such other form as authorized by the Committee for this purpose,
which may include on-line designations), shall be filed with the Committee or
its delegate, and shall be in such form as the Committee may prescribe for this
purpose.

(e) Board: The Board of Directors of the Company.

(f) Code: The Internal Revenue Code of 1986, as interpreted by regulations and
rulings issued pursuant thereto, all as amended and in effect from time to time.
Any reference to a specific provision of the Code shall be deemed to include
reference to any successor provision thereto.

(g) Committee: The Organization and Compensation Committee of the Board.

(h) Company: Visteon Corporation, or any successor thereto.

(i) Covered Employment Classification: The employment positions classified by
the Company (or by a Participating Employer with the consent of the Company) as
Leadership Level One, Leadership Level Two, Leadership Level Three, Leadership
Level Four, elected Corporate Officer, Executive Leader, Senior Director,
Director or, prior to January 1, 2006, Senior Leader.

(j) Credited Service:

 

  (i) For purposes of determining supplemental benefits under Article II, the
years and any fractional year of credited service attributable to employment
through June 30, 2006, without duplication and not exceeding one year for any
calendar year, of the Participant under all the Retirement Plans; provided, that
solely for purposes of this Plan as applied to a Participant who is a
Transferred Group I or II Employee as defined under the Visteon Pension Plan,
and subject to Section 2.03, the Participant’s credited service under all of the
Retirement Plans shall be deemed to include, to the extent not otherwise
considered under the Retirement Plans, the Participant’s credited service
recognized under the General Retirement Plan of Ford Motor Company for
employment through June 30, 2000.

 

-3-



--------------------------------------------------------------------------------

  (ii) For purposes of determining the Pension Equity Benefit under
Section 3.03, the service through December 31, 2011 that is or would be
recognized for the Participant under the pension equity component of the
BalancePlus Program, taking into account the modifications set forth in
Section 3.03 of this Plan.

(k) Effective Date: October 5, 2010.

(l) Eligibility Service: Subject to Section 2.06, service with a Participating
Employer while employed in a Covered Employment Classification; provided, that
in the case of a Participant who was covered under the Ford Motor Company
Supplemental Executive Retirement Plan on June 30, 2000, Eligibility Service
recognized for such Participant under the Ford Motor Company Supplemental
Executive Retirement Plan as of June 30, 2000 shall be recognized as Eligibility
Service under this Plan. A Participant’s Eligibility Service is not affected by
the cessation of benefit accruals under Articles II and III.

(m) ERISA: The Employee Retirement Income Security Act of 1974, as interpreted
by regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of ERISA shall be
deemed to include reference to any successor provision thereto.

(n) Investment Options: One or more of the hypothetical investment options
established by the Committee from time to time.

(o) Participant: Subject to Section 2.06, a person who (i) is classified by a
Participating Employer as a common law employee and is enrolled on the active
employment rolls of the Participating Employer, (ii) is regularly employed by a
Participating Employer on a salaried basis (as distinguished from a pension,
retirement allowance, severance pay, retainer, commission, fee under a contract
or other arrangement, or hourly, piecework or other wage), and (iii) either
(A) is employed on December 31, 2011 in a Covered Employment Classification, or
(B) is an elected Corporate Officer. In addition, where the context so requires,
the term Participant includes a former Participant who is entitled to receive a
benefit hereunder. Effective January 1, 2012, the Plan is closed to new
Participants other than elected Corporate Officers.

 

-4-



--------------------------------------------------------------------------------

(p) Participating Employer: The Company, Visteon Global Technologies, Inc.,
Visteon International Business Development, Inc., and each other subsidiary a
majority of the voting stock of which is owned directly or indirectly by the
Company or a limited liability company a majority of the membership interest of
which is owned directly or indirectly by the Company, that with the consent of
the Committee, participates in the Plan for the benefit of one or more
Participants in its employ.

(q) Pension Equity Benefit: The amount calculated under Section 3.03(a)(i)(B)
and Section 3.03(c). This amount is determined (with certain modifications) by
reference to the pension equity formula of the BalancePlus Program. A pension
equity benefit under Section 3.03 will be calculated for each Participant,
whether or not the Participant is actually covered under the BalancePlus Program
and/or the pension equity component of the BalancePlus Program.

(r) Plan: The Visteon Corporation 2010 Supplemental Executive Retirement Plan,
as amended and in effect from time to time.

(s) Retirement Plans: Part A of the Visteon Pension Plan and the Salaried
Retirement Plan of Visteon Systems, LLC (as in effect prior to its merger into
the Visteon Pension Plan), all as amended and in effect from time to time. The
Retirement Plan includes the following components:

 

  (i) Contributory/Noncontributory Service Program: Part A of the Visteon
Pension Plan or the Salaried Retirement Plan of Visteon Systems, LLC (as in
effect prior to its merger into the Visteon Pension Plan), excluding the
portions of such programs that constitute the Cash Balance Program.

 

  (ii) Cash Balance Program: The portion of the Retirement Plan that calculates
benefit accruals using a cash balance and/or pension equity formula, including,
without limitation, (A) the BalancePlus Component, and (B) the portions of Parts
A of the Visteon Pension Plan and the Salaried Retirement Plan of Visteon
Systems, LLC (as in effect prior to its merger into the Visteon Pension Plan)
that calculate benefit accruals using a cash balance formula.

 

-5-



--------------------------------------------------------------------------------

(t) Separation from Service: The date on which a Participant terminates
employment from the Company and all Affiliates, provided that (1) such
termination constitutes a separation from service for purposes of Code
Section 409A, and (2) the facts and circumstances indicate that the Company (or
the Affiliate) and the Participant reasonably believed that the Participant
would perform no further services (either as an employee or as an independent
contractor) for the Company (or the Affiliate) after the Participant’s
termination date, or believed that the level of services the Participant would
perform for the Company (or the Affiliate) after such date (either as an
employee or as an independent contractor) would permanently decrease such that
the Participant would be providing insignificant services to the Company or an
Affiliate. For this purpose, a Participant is deemed to provide insignificant
services to the Company or an Affiliate, and thus to have incurred a bona fide
Separation from Service, if the Participant provides services at an annual rate
that is less than twenty percent (20%) of the services rendered by such
Participant, on average, during the immediately preceding thirty-six (36) months
of employment (or his or her actual period of employment if less).
Notwithstanding the foregoing, if a Participant takes a leave of absence from
the Company or an Affiliate for the purpose of military leave, sick leave or
other bona fide leave of absence, the Participant’s employment will be deemed to
continue for the first six (6) months of the leave of absence, or if longer, for
so long as the Participant’s right to reemployment is provided either by statute
or by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months, where
such impairment causes the Participant to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment, the leave may be extended for up to twenty-nine (29) months without
causing a Separation from Service.

(u) SERP Eligibility Date: The date on which the Participant’s termination of
employment with the Participating Employers occurs if the Participant has, for
each of at least five years of Eligibility Service immediately preceding the
Participant’s termination of employment with a Participating Employer, been
selected to participate in the Company’s Annual Incentive program and has been
granted a target bonus under such program of at least

 

-6-



--------------------------------------------------------------------------------

30% of the Participant’s annual base salary rate in effect on the date the
target bonus amount is established. A Participant’s SERP Eligibility Date may be
after the date on which benefit accruals under Articles II and III have ceased.

(v) Valuation Date: Each day on which the New York Stock Exchange is open for
business.

Section 1.02. Construction and Applicable Law.

(a) Wherever any words are used in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and wherever any words are use in the singular or the plural, they shall be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items.

(b) This Plan is intended to be a plan of deferred compensation maintained for a
select group of management or highly compensated employees as that term is used
in ERISA, and shall be interpreted so as to comply with the applicable
requirements thereof. In all other respects, the Plan is to be construed and its
validity determined according to the laws of the State of Michigan to the extent
such laws are not preempted by federal law. In case any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, but the Plan shall, to the extent
possible, be construed and enforced as if the illegal or invalid provision had
never been inserted.

 

-7-



--------------------------------------------------------------------------------

ARTICLE II. SUPPLEMENTAL BENEFITS FOR PARTICIPANTS WITH

RETIREMENT PLAN SERVICE (OTHER THAN SERVICE RECOGNIZED UNDER

THE CASH BALANCE PROGRAMS)

Section 2.01. Eligibility. Subject to Section 2.05, a Participant who is covered
under the Contributory/Noncontributory Service Program or under the Salaried
Retirement Plan of Visteon Systems, LLC (as in effect prior to its merger into
the Visteon Pension Plan) shall be eligible to receive a supplemental benefit as
provided in this Article II if the Participant:

 

  (i) is employed on or after the Effective Date;

 

  (ii) is employed in a Covered Employment Classification at termination of
employment; and

 

  (iii) terminates employment with the approval of the Participating Employer
and on such termination date the Participant satisfies the SERP Eligibility Date
requirements.

Section 2.02. Additional Definitions. For purposes of this Article II, the
following terms have the meanings indicated below:

(a) Final Five Year Average Base Salary: The average of the Participant’s
Monthly Base Salary for the five December 31 measurement dates coincident with
or immediately preceding the earlier to occur of (i) December 31, 2011, or
(ii) the first date on which the Participant retires from or otherwise ceases to
be employed in a Covered Employment Classification with the Company and its
Affiliates.

(b) Monthly Base Salary: Subject to Section 2.06, the monthly base salary paid
to a Participant while employed in a Covered Employment Classification on a
December 31 measurement date coincident with or immediately preceding the
earlier to occur of (i) December 31, 2011, or (ii) the first date on which the
Participant retires from or otherwise ceases to be employed in a Covered
Employment Classification with the Company and its Affiliates. The Participant’s
monthly base salary shall be determined prior to giving effect to any salary

 

-8-



--------------------------------------------------------------------------------

reduction agreement to which Section 125 or Section 402(a)(8) of the Code
applies, and shall not include any other kind of extra or additional
compensation. For purposes of this subsection, base salary paid by Ford Motor
Company prior to July 1, 2000 shall be treated as if paid by the Company.

Section 2.03. Amount of Supplemental Benefit.

(a) Subject to Section 2.06, any reductions pursuant to subsections (b) and
(c) below and to any limitations and reductions pursuant to other provisions of
the Plan, the supplemental benefit, when expressed in the form of a monthly life
annuity with no survivor benefits commencing on the first day of the month next
following the Participant’s termination of employment, shall be an amount equal
to the Participant’s Final Five Year Average Base Salary multiplied by the
Participant’s years of Credited Service through June 30, 2006, and further
multiplied by the Applicable Percentage based on the Covered Employment
Classification in which the Participant served immediately prior to his or her
retirement, as follows:

 

Covered Employment Classification Immediately Prior to Retirement

   Applicable Percentage

Chairman

   0.90%

President

   0.80%

Executive Vice President

   0.80%

Senior Vice President

   0.75%

Elected Vice President

   0.70%

Executive Leader (other than a Participant who was a Senior Leader on January 1,
2006 and who became an Executive Leader on such date coincident with the
elimination of the Senior Leader classification) or Leadership Level Two

   0.40%

Director, Senior Director or Senior Leader (including Participants who were
classified as Senior Leaders on January 1, 2006 and who became either Executive
Leaders or Senior Directors coincident with the elimination of the Senior Leader
classification), Leadership Level Three, or Leadership Level Four

   0.20%

 

-9-



--------------------------------------------------------------------------------

(b) For a Participant who is a Transferred Group I or II Employee as defined
under the Visteon Pension Plan and who is entitled to a benefit under the Ford
Motor Company Supplemental Executive Retirement Plan, the monthly supplement
benefit payable hereunder shall be reduced by the amount of the supplemental
benefit to which the Participant is entitled under the Ford Motor Company
Supplemental Executive Retirement Plan (or to which the Participant would have
been entitled under such plan except for any forfeiture of benefits attributable
to the Participant’s conduct), assuming commencement on the first day of the
month next following the Participant’s termination of employment. In addition,
the Committee may further adjust the monthly supplemental benefit payable to a
Participant who is a Transferred Group I or II Employee if such action is
necessary or desirable as a result of changes in the Ford Motor Company
Supplemental Executive Retirement Plan or if such action is otherwise necessary
or desirable in order to avoid duplicative benefits or to ensure that the
Participant’s aggregate benefit from this Plan and from the Ford Motor Company
Supplemental Executive Retirement Plan, and the allocation of benefits between
such plans, is consistent with the Employee Transition Agreement dated April 1,
2000 by and between the Company and Ford Motor Company, and any amendments
thereto.

(c) For a Participant who shall retire before age 62, the monthly supplemental
benefit payable hereunder shall equal the amount calculated in accordance with
subsections (a) and (b) immediately above, reduced by 5/18 of 1% multiplied by
the number of months from the later of the date the supplemental benefit
commences, or age 55 in the case of earlier receipt by reason of disability
retirement, to the first day of the month after the Participant would attain age
62.

 

-10-



--------------------------------------------------------------------------------

Section 2.04. Payments. Supplemental benefit payments shall be paid to the
Participant in the form of a single lump sum payment on the first day of the
seventh month following the Participant’s Separation from Service. The amount of
the lump sum payment will be equal to the present value of the monthly amount
calculated under Section 2.03 above, with such present value determined by using
the discount rates and mortality tables that are used to calculate the
obligations for the Plan as disclosed in the Company’s audited financial
statements for the year ended immediately prior to the year in which occurs the
Participant’s Separation from Service, or, in the case of a Participant whose
Separation from Service occurs prior to December 31, 2010, as disclosed in the
reorganized Company’s financial statements as of the business day prior to the
Effective Date (the “Financial Statement Factors”). The lump sum present value
is calculated in three ways, and the Participant is entitled to the greatest of
the three. Under the first calculation, the lump sum is equal to the sum of
(i) the lump sum value determined when the monthly amount calculated under
Section 2.03 is multiplied by an immediate annuity factor that is determined by
reference to the Financial Statement Factors and the Participant’s age at
Separation from Service, and (ii) six months of interest, at the rate determined
by reference to the Financial Statement Factors, on the amount determined under
clause (i). Under the second calculation, the lump sum is the amount determined
when the monthly amount calculated under Section 2.03 is multiplied by an
immediate annuity factor that is determined by reference to the Financial
Statement Factors and the Participant’s age at Separation from Service plus six
months. Under the third calculation, which is applicable only if the Participant
will be under age 55 at the benefit payment date, the lump sum is the amount
determined when the monthly amount calculated under Section 2.03 is multiplied
by a deferred to age 55 annuity factor that is determined by reference to the
Financial Statement Factors and the Participant’s age at Separation from
Service.

Section 2.05. Death Benefits.

(a) Death During Employment. If the Participant dies during employment, no
benefit is payable under the Plan.

(b) Death After Termination But Prior to Benefit Payment. In the event a
Participant who terminates from employment with an entitlement to a benefit dies
prior to payment of such

 

-11-



--------------------------------------------------------------------------------

benefit, the benefit will be paid to the Participant’s Beneficiary in the form
of a single lump sum payment (calculated in accordance with Section 2.04) on the
first day of the seventh month following the Participant’s Separation from
Service.

(c) Death After Benefit Payment. If a Participant dies on or after the date on
which a lump sum payment of the Participant’s supplement benefit has been made,
no further benefits are payable following the Participant’s death.

Section 2.06. Special Rules for Certain Employees Affected by 2001 Work Force
Restructuring Program. The following rules shall apply to an employee who
(i) was employed in a Covered Employment Classification immediately prior to the
Company’s 2001 Work Force Restructuring (the “Restructuring”), and
(ii) continued to be employed by a Participating Employer following the
Restructuring but, as a result of the Restructuring, ceased to be employed in a
Covered Employment Classification:

(a) The employee will continue as a Participant in the Plan notwithstanding the
employee’s transfer to a non-Covered Employment Classification.

(b) The employee will continue to accumulate Eligibility Service for employment
with a Participating Employer following the Restructuring, and such employment
shall be treated, for purposes of Section 1.01(o), 2.01, 2.02(b), 3.01(b) and
4.01(a) as if it were employment in an Eligible Employment Classification.

(c) The amount of the employee’s supplemental benefit under Section 2.03 shall
be based on the Covered Employment Classification in which the employee was
employed immediately prior to the Restructuring.

Section 2.07. Cessation of Benefit Accruals. Notwithstanding anything in the
Plan to the contrary, a Participant accrues a supplemental benefit pursuant to
Article II only with respect to Credited Service (or other eligible service)
through June 30, 2006 and only with respect to Monthly Base Salary and Final
Five Year Average Base Salary through December 31, 2011. Employment or service
or compensation after these dates are not recognized under Article II for
benefit accrual purposes.

 

-12-



--------------------------------------------------------------------------------

ARTICLE III. SUPPLEMENTAL BENEFITS FOR SERVICE RECOGNIZED UNDER

THE CASH BALANCE PROGRAMS

Section 3.01. Eligibility. Subject to Section 3.05, a Participant shall be
eligible to receive a supplemental benefit as provided in this Article III if
the Participant:

(a) is covered under and will receive a benefit from the Cash Balance Program;

(b) is employed in a Covered Employment Classification at termination of
employment; and

(c) terminates employment with the approval of the Participating Employer and on
such termination date the Participant satisfies the SERP Eligibility Date
requirements.

Section 3.02. Additional Definitions. For purposes of this Article III, the
following terms have the meanings indicated below:

(a) Compensation: For periods prior to January 1, 2012, the Participant’s
compensation as defined in the Cash Balance Program that is applicable for
purposes of determining the Participant’s cash balance accruals, plus for any
month while in a Covered Employment Classification, if not otherwise recognized,
any Annual Incentive amounts actually paid to the Participant (or that would
have been paid to the Participant except for the Participant’s election to defer
all or a portion of such payment), all as determined without regard to the
compensation limitation of Code Section 401(a)(17). Compensation on or after
January 1, 2012 is not recognized under Article III.

(b) Final Average Compensation: The final average compensation that would be
determined for the Participant under the BalancePlus Program (or that would be
determined for the Participant under the BalancePlus Program if the Participant
is treated as being eligible for the pension equity component of the BalancePlus
Program) for purposes of determining pension equity accruals, plus the average
of the three highest consecutive Annual Incentive amounts paid to the
Participant (or that would have been paid to the Participant except for the
Participant’s election to defer all or a portion of such payment) in each case
during the 120 month period immediately preceding the earlier to occur of
(i) January 1, 2012, or (ii) the Participant’s termination of employment, all as
determined without regard to the compensation limitation of Code
Section 401(a)(17).

 

-13-



--------------------------------------------------------------------------------

Section 3.03. Amount of Supplemental Benefit.

(a) Subject to any limitations and reductions pursuant to other provisions of
the Plan, the supplemental benefit, when expressed in the form of a life annuity
without survivor benefits, shall be an amount equal to:

 

  (i) The greater of (A) the monthly annuity benefit that the Participant would
have received under the Cash Balance Program (excluding any pension equity
component) if the Participant’s benefit under such program had been calculated
in accordance with the modifications described in subsection (b) below, or
(B) the monthly Pension Equity Benefit calculated in accordance with subsection
(c) below; minus

 

  (ii) The monthly annuity benefit to which the Participant is actually entitled
under the Cash Balance Program (including any pension equity component); minus

 

  (iii) The monthly annuity benefit to which the Participant is actually
entitled under the Visteon Corporation 2010 Pension Parity Plan (prior to
conversion of the benefit to a single sum form of payment).

(b) The Cash Balance Program monthly annuity benefit for purposes of subsection
(a)(i)(A) above is the monthly annuity benefit to which the Participant would
have been entitled under the Cash Balance Program (disregarding any pension
equity component) if the Participant’s benefit under such program were
calculated consistent with the following modifications:

 

  (i) The limitations of Code Section 415 are disregarded; and

 

  (ii) For purposes of calculating a Participant’s cash balance benefit, the
benefit is calculated by applying the definition of Compensation set forth in
Section 3.02(b) above in lieu of the definition set forth in the Cash Balance
Program.

 

-14-



--------------------------------------------------------------------------------

(c) The Pension Equity Benefit for purposes of subsection (a)(i)(B) above is the
monthly annuity benefit to which the Participant would have been entitled under
the pension equity component of the BalancePlus Program if the benefit were
calculated consistent with the following:

 

  (i) The Participant is treated as being eligible for the pension equity
component of the BalancePlus Program, whether or not the Participant is actually
covered under the BalancePlus Program and/or the pension equity component of the
BalancePlus Program;

 

  (ii) The limitations of Code Section 415 are disregarded;

 

  (iii) For purposes of calculating the Pension Equity Benefit:

 

  (A) The benefit is calculated by applying a benefit multiplier of 15% in lieu
of the 12.5% benefit multiplier specified in the BalancePlus Program;

 

  (B) The benefit is calculated by applying the definition of Final Average
Compensation set forth in Section 3.02(c) above in lieu of the definitions set
forth in the BalancePlus Program; and

 

  (C) The benefit is calculating by disregarding Credited Service (or other
service) that is attributable to employment prior to July 1, 2006 by a
Participant who during such period was covered under the
Contributory/Noncontributory Service Program or the Salaried Retirement Plan of
Visteon Systems, LLC (as in effect prior to its merger into the Visteon Pension
Plan).

 

  (D) The Participant’s Credited Service is calculating as if the provision in
the BalancePlus Program that limits Credited Service to periods of eligible
employment through June 30, 2006 instead recognized eligible employment through
December 31, 2011.

 

-15-



--------------------------------------------------------------------------------

  (E) The benefit is calculated by applying the following early commencement
reduction factors in lieu of the early commencement factors set forth in the
BalancePlus Program:

 

Applicable Period Preceding Participant’s Normal Retirement Date

  

Reduction

First 5 Years

   1.25% Per Year*

Years in Excess of 5 But Not More Than 20

   3.75% Per Year*

Years in Excess of 20

   Actuarially Equivalent Reduction*

 

* The reduction will be prorated for portions of a year, by multiplying the
applicable reduction for a full year by a fraction, the numerator of which is
the number of full months in such partial year, and the denominator of which is
12. In addition, the reduction is cumulative, e.g., if the Applicable Period is
23 years prior to the Participant’s Normal Retirement Date, the reduction is
1.25% for each of years one through five, 3.75% for each of years six through
20, and an Actuarially Equivalent reduction for years 21 through 23. The
Actuarial Equivalence basis used for early retirement reductions in excess of 20
years is the same basis defined in the BalancePlus Program.

(d) A Participant who becomes disabled while actively employed will continue to
accrue benefits under this Article III during the period of disability to the
same extent that the Participant accrues benefits under the Cash Balance Program
during the period of such disability; provided that no benefits shall accrue as
a result of this provision after December 31, 2011.

Section 3.04. Payment of Supplemental Benefit. Payments shall be paid to the
Participant in the form of a single lump sum payment on the first day of the
seventh month following the Participant’s Separation from Service. The amount of
the lump sum payment will be equal to the present value of the gross monthly
amount calculated under Section 3.03 above, with such present value determined
by using the discount rates and mortality tables that are used to calculate the
obligations for the Plan as disclosed in the Company’s audited financial

 

-16-



--------------------------------------------------------------------------------

statements for the year ended immediately prior to the year in which occurs the
Participant’s Separation from Service or, in the case of a Participant whose
Separation from Service occurs prior to December 31, 2010, as disclosed in the
reorganized Company’s financial statements as of the business day prior to the
Effective Date (the “Financial Statement Factors”). The lump sum present value
is calculated in three ways, and the Participant is entitled to the greatest of
the three. Under the first calculation, the lump sum is equal to the sum of
(i) the lump sum value determined when the monthly amount calculated under
Section 3.03 is multiplied by an immediate annuity factor that is determined by
reference to the Financial Statement Factors and the Participant’s age at
Separation from Service, and (ii) six months of interest, at the rate determined
by reference to the Financial Statement Factors, on the amount determined under
clause (i). Under the second calculation, the lump sum is the amount determined
when the monthly amount calculated under Section 3.03 is multiplied by an
immediate annuity factor that is determined by reference to the Financial
Statement Factors and the Participant’s age at Separation from Service plus six
months. Under the third calculation, which is applicable only if the Participant
will be under age 55 at the benefit payment date, the lump sum is the amount
determined when the monthly amount calculated under Section 3.03 is multiplied
by a deferred to age 55 annuity factor that is determined by reference to the
Financial Statement Factors and the Participant’s age at Separation from
Service.

Section 3.05. Death Benefits.

(a) Death During Employment. If the Participant dies during employment, no
benefit is payable under the Plan.

(b) Death After Termination But Prior to Benefit Payment. In the event a
Participant who terminates from employment with an entitlement to a benefit dies
prior to payment of such benefit, a death benefit will be paid to the
Participant’s Beneficiary in the form a single lump sum payment. The amount of
the death benefit will be equal to the actuarially equivalent single sum value
(calculated in accordance with Section 3.04) of the monthly annuity benefit that
other-wise would have been payable under Section 3.03. Distribution shall be
made as soon as practicable (and in no event more than 90 days following) the
date of the Participant’s death.

 

-17-



--------------------------------------------------------------------------------

(c) Death After Benefit Payment. If a Participant dies on or after the date on
which a lump sum payment of the Participant’s supplemental benefit has been
made, no further benefits are payable following the Participant’s death.

Section 3.06. Cessation of Benefit Accruals. Notwithstanding anything in the
Plan to the contrary, a Participant accrues a supplemental benefit pursuant to
Article III only with respect to Credited Service (or other eligible service),
Compensation and Final Average Compensation through December 31, 2011.
Employment or service or Compensation after December 31, 2011 is not recognized.

 

-18-



--------------------------------------------------------------------------------

ARTICLE IV. SUPPLEMENTAL BENEFITS FOR SERVICE ON OR AFTER

JANUARY 1, 2012

Section 4.01. Eligibility. Subject to Section 4.06, a Participant shall be
eligible to receive a supplemental benefit as provided in this Article IV if the
Participant:

(a) is employed in a Covered Employment Classification at termination of
employment; and

(b) terminates employment with the approval of the Participating Employer and on
such termination date the Participant satisfies the SERP Eligibility Date
requirements; and

(c) for a Participant whose date of hire occurred prior to January 1, 2012, the
Participant is covered under and will receive a benefit from the Cash Balance
Program.

Section 4.02. Additional Definition. For purposes of this Article IV, Eligible
Compensation means the base salary and Annual Incentive (if any) paid to the
Participant during any month during which the Participant is employed in a
Covered Employment Classification, all as determined without regard to the
compensation limitation of Code Section 401(a)(17).

Section 4.03. Contribution Credits.

As of the last day of each month during which the Participant is employed in a
Covered Employment Classification, the Company shall credit to a notional
account for the Participant a Company contribution credit equal to a percentage
of the Eligible Compensation paid to the Participant during that month, as
determined in accordance with the following schedule:

 

Covered Employment Classification

   Contribution Credit as a Percentage of Eligible
Compensation

Director, Senior Director, Executive Leader and Vice President

   6%

Executive Vice President, Senior Vice President, Product Group President

   9%

Chief Executive Officer

   14.5%

 

-19-



--------------------------------------------------------------------------------

Section 4.04. Deemed Investment of Participant Accounts.

(a) The Committee may designate two or more Investment Options; provided that
for any period prior to the date on which the Committee designates such
Investment Options, the Participant’s Account shall be credited with interest
equivalent at the annual rate of 3.65%. The Committee’s designation of an
Investment Option does not imply any obligation on the part of the Participating
Employers to set aside or otherwise invest funds in the designated Investment
Option. The Investment Options serve merely as a device for determining the
amount of deemed investment gain or loss to be credited or charged to the
Participant’s account. Further, the Committee may at any time modify the roster
of available Investment Options, including the elimination of any Investment
Option that was previously available under the Plan.

(b) In accordance with uniform rules prescribed by the Committee, from and after
the date on which the Committee permits a Participant to make an election with
respect to the deemed investment of his or her account, a Participant may
designate, in such manner as the Committee may prescribe (which may include a
requirement to use an on-line election system), how his or her account balance
shall be deemed to be invested among the Investment Options or to change a
previous investment designation. A Participant, in his or her investment
designation, shall indicate whether the investment designation shall operate
(i) to reallocate the account balance (as of the effective date of the election)
in the percentages specified by the Participant in his or her investment
election, and/or (ii) as a direction with respect to the deemed investment of
future Company contribution credits. Subject to Section 4.04(a), if the
Participant fails to make a timely and complete investment designation with
respect to any portion of the Participant’s account, he or she shall be deemed
to have elected that 100% of portion of the account balance for which no
direction has been received shall be deemed to be invested in the default
Investment Option specified by the Committee.

(c) When selecting more than one Investment Option, the Participant shall
designate, in whole multiples of 1% or such other percentage determined by the
Committee, the percentage to be allocated to each Investment Option.

(d) A Participant’s investment election or deemed investment election shall
become effective on the date established by the Committee for this purpose, and
shall remain in effect unless and until modified by a subsequent election that
becomes effective in accordance with the rules of this Section.

 

-20-



--------------------------------------------------------------------------------

(e) Other than a reallocation of part or all of a Participant’s account balance
pursuant to a revised investment election submitted by the Participant, the
deemed investment allocation of a Participant will not be adjusted to reflect
differences in the relative investment return realized by the various
hypothetical Investment Options that the Participant has designated, i.e., in
the absence of a new election, the Participant’s account will not be
periodically “rebalanced” to return the investment allocation of the
Participant’s account to the investment allocation in effect on the effective
date of the Participant’s most recent investment election.

(f) Subject to Section 4.04(a), as of each Valuation Date, the account of each
Participant will be credited (or charged) based upon the investment gain (or
loss) that the Participant would have realized with respect to his or her
account since the immediately preceding Valuation Date had the Account been
invested in accordance with the terms of the Plan and (if applicable) the
Participant’s actual or deemed investment election.

Section 4.05. Payment.

(a) Supplemental benefits with respect to eligible employment on or after
January 1, 2012 accrue on a defined contribution basis. The benefit payable to a
Participant who is eligible for supplemental benefits will be equal to the
balance in the Participant’s notional account, consisting of the sum of the
Company contribution credits and deemed interest or investment gain or loss.

(b) If the Participant incurs a Separation from Service and is eligible for a
supplemental benefit under Section 4.01, the Participant will receive payment in
the form of a single lump sum on the first day of the seventh month following
the Participant’s Separation from Service. The amount of the lump sum payment
will be equal to the balance in the Participant’s Account on the Valuation Date
immediately preceding the payment date (the date on which the distribution is
processed).

 

-21-



--------------------------------------------------------------------------------

Section 4.06. Death Benefits.

(a) Death During Employment. If the Participant dies during employment, no
benefit is payable under the Plan.

(b) Death After Termination But Prior to Benefit Payment. In the event a
Participant who terminates from employment with an entitlement to a benefit dies
prior to payment of such benefit, a death benefit will be paid to the
Participant’s Beneficiary in the form a single lump sum payment. The amount of
the death benefit will be equal to the balance in the Participant’s notional
account as of the Valuation Date that immediately precedes distribution of the
account. Distribution shall be made as soon as practicable (and in no event more
than 90 days following) the date of the Participant’s death.

(c) Death After Benefit Payment. If a Participant dies on or after the date on
which a lump sum payment of the Participant’s supplemental benefit has been
made, no further benefits are payable following the Participant’s death.

 

-22-



--------------------------------------------------------------------------------

ARTICLE V. ADDITIONAL BENEFITS

Section 5.01. Additional Benefits for Certain Officers.

(a) This paragraph applies to a Participant who was the Company’s Vice
President, Corporate Controller and Chief Accounting Officer on December 30,
2004. Such Participant shall be entitled to an additional cash balance benefit
or an additional pension equity benefit under this Plan. The additional cash
balance benefit shall be equal to the sum of the contribution credits accrued
under the Visteon Pension Plan, the Visteon Corporation Pension Parity Plan and
Article III of this Plan during the Participant’s first five years of service,
and interest credits thereon. The additional pension equity benefit shall be
calculated by crediting the Participant with one additional year of Credited
Service or fraction thereof for each year of Credited Service or fraction
thereof accrued by the Participant under Article III of this Plan, not to exceed
five additional years.

(b) This paragraph applies to a Participant who was the Company’s Chief
Operating Officer on May 23, 2005. Such Participant shall be entitled to an
additional cash balance benefit or an additional pension equity benefit under
this Plan. The additional cash balance benefit shall be equal to the sum of the
contribution credits accrued under the Visteon Pension Plan, the Visteon
Corporation Pension Parity Plan and Article III of this Plan, and interest
credits thereon. The additional pension equity benefit shall be calculated by
crediting the Participant with one additional year of Credited Service or
fraction thereof for each year of Credited Service or fraction thereof accrued
by the Participant under Article III of this Plan. In addition, the Participant
shall be credited as of May 23, 2005 with an opening cash balance of
$1,200,000.00 under Article III. Upon retirement, the Participant’s benefit
under this Plan shall be adjusted so that the Participant’s aggregate accrued
benefit payable from all qualified and nonqualified retirement plans upon
retirement from the Company will not be less than the greater of the actuarial
equivalent value of (a) the aggregate benefit payable to the participant under
the Visteon Pension Plan, the Visteon Corporation Pension Parity Plan and this
Plan minus the $1,200,000.00 opening cash balance and interest credits
attributable thereto or (b) the $1,200,000.00 SERP opening cash balance plus
interest credits accrued to the date of retirement. The foregoing provisions
will not apply if, prior to the fifth anniversary of the Participant’s

 

-23-



--------------------------------------------------------------------------------

employment with the Company, the Company terminates the Participant’s employment
for Cause (termination due to Disability shall not be considered to be for
Cause) or the Participant terminates employment with the Company for other than
Good Reason. The terms Cause, Disability and Good Reason shall have the meanings
assigned to such terms in the May 20, 2005 Letter Agreement between the
Participant and the Company.

(c) This paragraph applies to a Participant who was the Company’s Senior Vice
President, Human Resources on December 14, 2006. Such Participant shall be
entitled to an additional cash balance benefit or an additional pension equity
benefit under this Plan. The additional cash balance benefit shall be equal to
the sum of the contribution credits accrued under the Visteon Pension Plan, the
Visteon Corporation Pension Parity Plan and Article III of this Plan during the
Participant’s first five years of service, and interest credits thereon. The
additional pension equity benefit shall be calculated by crediting the
Participant with one additional year of Credited Service or fraction thereof for
each year of Credited Service or fraction thereof accrued by the Participant
under Article III of this Plan, not to exceed five additional years.

(d) Any additional benefits under this Section that are calculated by reference
to the benefit formula described in Article II of this Plan shall be paid in
accordance with Article II of this Plan as if the benefits had been initially
calculated under that Article. Similarly, any additional benefits under this
Section that are calculated by reference to the benefit formula described in
Article III of this Plan shall be paid in accordance with Article III of this
Plan as if the benefits had been initially calculated under that Article.

 

-24-



--------------------------------------------------------------------------------

ARTICLE VI. EARNING OUT CONDITIONS

Section 6.01. Conditions Applicable to Continued Payment of Award.

(a) Anything herein contained to the contrary notwithstanding, the right of any
Participant to receive any benefit payment hereunder shall accrue only if,
during the entire period ending with the scheduled payment date, the Participant
shall have earned out such payment by refraining from engaging in any activity
that is directly or indirectly in competition with any activity of the Company
or any subsidiary or affiliate thereof. The Committee shall have the sole and
absolute discretion to determine whether a Participant’s activities constitute
competition with the Company, and the Committee may promulgate such rules and
regulations in this regard as it deems appropriate.

(b) In the event of a Participant’s nonfulfillment of the condition set forth in
the immediately preceding paragraph, no further payment shall be made to the
Participant or the Beneficiary; provided, however, that the nonfulfillment of
such condition may at any time (whether before, at the time of or subsequent to
termination of employment) be waived in the following manner:

 

  (i) with respect to any such Participant who at any time shall have been a
member of the Board of Directors, the President, an Executive Vice President, a
Senior Vice President, a Vice President, the Treasurer, the Controller or the
Secretary of the Company, such waiver may be granted by the Committee upon its
determination that in its sole judgment there shall not have been and will not
be any substantial adverse effect upon the Company or any subsidiary or
affiliate thereof by reason of the nonfulfillment of such condition; and

 

  (ii) with respect to any other such Participant, such waiver may be granted by
the Retirement Committee designated under the Visteon Pension Plan upon its
determination that in its sole judgment there shall not have been and will not
be any such substantial adverse effect.

 

-25-



--------------------------------------------------------------------------------

(c) Anything herein contained to the contrary notwithstanding, benefit payments
shall not be paid to or with respect to any person as to whom it has been
determined that such person at any time (whether before or subsequent to
termination of employment) acted in a manner detrimental to the best interests
of the Company. Any such determination shall be made by (i) the Committee with
respect to any Participant who at any time shall have been a member of the Board
of Directors, an Executive Vice President, a Senior Vice President, a Vice
President, the Treasurer, the Controller or the Secretary of the Company, and
(ii) the Retirement Committee designated under the Visteon Pension Plan with
respect to any other Participant, and shall apply to any amounts payable after
the date of the applicable committee’s action hereunder, regardless of whether
the Participant has commenced receiving benefit payments hereunder. Conduct
which constitutes engaging in an activity that is directly or indirectly in
competition with any activity of the Company or any subsidiary or affiliate
thereof shall be governed by subsections (a) and (b) above and shall not be
subject to any determination under this subsection (c).

 

-26-



--------------------------------------------------------------------------------

ARTICLE VII. GENERAL PROVISIONS

Section 7.01. Administration and Interpretation.

(a) Subject to subsection (b) below, the Committee shall administer and
interpret the Plan.

(b) Subject to such limits as the Committee may from time to time prescribe or
such additional or contrary delegations of authority as the Committee may
prescribe, the Company’s Director of Compensation and Benefits may exercise any
of the authority and discretion granted to the Committee hereunder, provided
that (i) the Director of Compensation and Benefits shall not be authorized to
amend the Plan, and (ii) the Director of Compensation and Benefits shall not
exercise any authority and responsibility with respect to non-ministerial
matters affecting the participation in the Plan by the Director of Compensation
and Benefits. To the extent that the Director of Compensation and Benefits is
authorized to act on behalf of the Committee, any references herein to the
Committee shall be also be deemed references to the Director of Compensation and
Benefits.

(c) The Committee may adopt and modify rules and regulations relating to the
Plan as it deems necessary or advisable for the administration of the Plan. The
Committee shall have the discretionary authority to interpret and construe the
Plan, to make benefit determination (and benefit adjustments) under the Plan,
and to take all other actions that may be necessary or appropriate for the
administration of the Plan. Each determination, interpretation or other action
made or taken pursuant to the provisions of the Plan by the Committee shall be
final and shall be binding and conclusive for all purposes and upon all persons,
including, but without limitation thereto, the Company, its stockholders, the
Participating Employers, the directors, officers, and employees of the Company
or a Participating Employer, the Plan participants, and their respective
successors in interest.

Section 7.02. Restrictions to Comply with Applicable Law. Notwithstanding any
other provision of the Plan, the Company shall have no liability to make any
payment under the Plan unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.

 

-27-



--------------------------------------------------------------------------------

Section 7.03. Deductions and Offsets. Anything contained in the Plan
notwithstanding, a Participating Employer may deduct from any distribution
hereunder, at the time payment is otherwise due and payable under the Plan, all
amounts owed to the Company or a Participating Employer by the Participant for
any reason, or the Company may offset any amounts owing to it or an Affiliate by
the Participant for any reason against the Participant’s benefit, whether or not
the benefit is then payable, up to the maximum amount that may be offset without
violating Code Section 409A.

Section 7.04. Tax Withholding. A Participating Employer shall withhold from any
benefit payment amounts required to be withheld for Federal and State income and
other applicable taxes. No later than the date as of which an amount first
becomes includible in the income of the Participant for employment tax purposes,
the Participant shall pay or make arrangements satisfactory to the Company
regarding the payment of any such tax. In addition, if prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, the Company may direct that the Participant’s benefit
be reduced to reflect the amount needed to pay the Participant’s portion of such
tax.

Section 7.05. Claims Procedure.

(a) Claim for Benefits. Any Participant or Beneficiary (hereafter referred to as
the “claimant”) under this Plan who believes he or she is entitled to benefits
under the Plan in an amount greater than the amount received may file, or have
his or her duly authorized representative file, a claim with the Committee. not
later than ninety (90) days after the payment (or first payment) is made (or
should have been made) in accordance with the terms of the Plan or in accordance
with regulations issued by the Secretary of the Treasury under Code
Section 409A. Any such claim shall be filed in writing stating the nature of the
claim, and the facts supporting the claim, the amount claimed and the name and
address of the claimant. The Committee shall consider the claim and answer in
writing stating whether the claim is granted or denied. If the Committee denies
the claim, it shall deliver, within one hundred thirty-five (135) days of the
date the first payment was made (or should have been made) in accordance with
the terms of the Plan or in accordance with regulations issued by the Secretary
of the Treasury under Code Section 409A,

 

-28-



--------------------------------------------------------------------------------

a written notice of such denial decision. The written decision shall be within
90 days of receipt of the claim by the Committee (or 180 days if additional time
is needed and the claimant is notified of the extension, the reason therefor and
the expected date of determination prior to commencement of the extension). If
the claim is denied in whole or in part, the claimant shall be furnished with a
written notice of such denial containing (i) the specific reasons for the
denial, (ii) a specific reference to the Plan provisions on which the denial is
based, (iii) an explanation of the Plan’s appeal procedures set forth in
subsection (b) below, (iv) a description of any additional material or
information which is necessary for the claimant to submit or perfect an appeal
of his or her claim and (v) an explanation of the Participant’s or Beneficiary’s
right to bring suit under ERISA following an adverse determination upon appeal.

(b) Appeal. If a claimant wishes to appeal the denial of his or her claim, the
claimant or his or her duly authorized representative shall file a written
notice of appeal to the Committee within 180 days after the payment (or first
payment) is made (or should have been made) in accordance with the terms of the
Plan or in accordance with regulations issued by the Secretary of the Treasury
under Code Section 409A In order that the Committee may expeditiously decide
such appeal, the written notice of appeal should contain (i) a statement of the
ground(s) for the appeal, (ii) a specific reference to the Plan provisions on
which the appeal is based, (iii) a statement of the arguments and authority (if
any) supporting each ground for appeal, and (iv) any other pertinent documents
or comments which the appellant desires to submit in support of the appeal. The
Committee shall decide the appellant’s appeal within 60 days of its receipt of
the appeal (or 120 days if additional time is needed and the claimant is
notified of the extension, the reason therefore and the expected date of
determination prior to commencement of the extension). The Committee’s written
decision shall contain the reasons for the decision and reference to the Plan
provisions on which the decision is based. If the claim is denied in whole or in
part, such written decision shall also include notification of the claimant’s
right to bring suit for benefits under Section 502(a) of ERISA and the
claimant’s right to obtain, upon request and free of charge, reasonable access
to and copies of all documents, records or other information relevant to the
claim for benefits.

 

-29-



--------------------------------------------------------------------------------

Section 7.06. Participant Rights Unsecured.

(a) Unsecured Claim. The right of a Participant or his or her Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his or her Account or any other specific assets of a Participating
Employer. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except by
will or the laws of descent and distribution. The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by the
Participant or the Participant’s guardian or legal representative.

(b) Contractual Obligation. The Company may authorize the creation of a trust or
other arrangements to assist it in meeting the obligations created under the
Plan. However, any liability to any person with respect to the Plan shall be
based solely upon any contractual obligations that may be created pursuant to
the Plan. No obligation of a Participating Employer shall be deemed to be
secured by any pledge of, or other encumbrance on, any property of a
Participating Employer. Nothing contained in this Plan and no action taken
pursuant to its terms shall create or be construed to create a trust of any
kind, or a fiduciary relationship between a Participating Employer and any
Participant or Beneficiary, or any other person.

Section 7.07. No Contract of Employment. The Plan is an expression of the
Company’s present policy with respect to Company executives who meet the
eligibility requirements set forth herein. The Plan is not a contract of
employment, nor does it provide any Participant with a right to continue in the
employment of the Company or any other entity. No Participant, Beneficiary or
other person shall have any legal or other right to any benefit payments except
in accordance with the terms of the Plan, and then only while the Plan is in
effect and subject to the Company’s right to amend or terminate the Plan as
provided in Section 7.07 below.

Section 7.08. Amendment or Termination. There shall be no time limit on the
duration of the Plan. However, the Company, by action of the Senior Vice
President, Human Resources, may at any time and for any reason, amend or
terminate the Plan; provided that (a) the Committee shall have the exclusive
amendment authority with respect to any amendment that, if adopted, would
increase the benefits payable under the Plan, (b) any termination of the Plan

 

-30-



--------------------------------------------------------------------------------

shall be implemented in accordance with the requirements of Code Section 409A,
and (c) no Plan amendment or termination may reduce or eliminate a Participant’s
benefit accrued under the Plan prior to the date on which such amendment or
termination is adopted (or if later, made effective).

Section 7.09. Administrative Expenses. Costs of establishing and administering
the Plan will be paid by the Participating Employers.

Section 7.10. No Assignment of Benefits. No rights or benefits under the Plan
shall, except as otherwise specifically provided by law, be subject to
assignment (except for the designation of beneficiaries pursuant to subsection
(d) of Section 1.01), nor shall such rights or benefits be subject to attachment
or legal process for or against a Participant or his or her Beneficiary.

Section 7.11. Successors and Assigns. This Plan shall be binding upon and inure
to the benefit of the Participating Employers, their successors and assigns and
the Participants and their heirs, executors, administrators, and legal
representatives.

Section 7.12. Designated Payment Dates. Whenever a provision of this Plan
specifies payment to be made on a particular date, the payment will be treated
as having been made on the specified date if it is made as soon as practicable
following the designated date, provided that (a) the Participant is not
permitted, either directly or indirectly, to designate the taxable year of
payment and (b) payment is made no later than the 15th day of the third calendar
month following the designated payment date.

Section 7.13. Permitted Delay in Payment. If a distribution required under the
terms of this Plan would jeopardize the ability of the Company or of an
Affiliate to continue as a going concern, the Company or the Affiliate shall not
be required to make such distribution. Rather, the distribution shall be delayed
until the first date that making the distribution does not jeopardize the
ability of the Company or of an Affiliate to continue as a going concern.
Further, if any distribution pursuant to the Plan will violate the terms Federal
securities law or any other applicable law, then the distribution shall be
delayed until the earliest date on which making the distribution will not
violate such law.

 

-31-



--------------------------------------------------------------------------------

Section 7.14. Disregard of Six Month Delay. Notwithstanding anything herein to
the contrary, if at the time of a Participant’s Separation from Service, the
stock of the Company or any other related entity that is considered a “service
recipient” within the meaning of Section 409A of the Code is not traded on an
established securities market or otherwise, then the provision of the Plan
requiring that payments be delayed for six months (with payment to be made on
the first day of the seventh month) following Separation from Service shall
cease to apply to the extent that such action is permitted under Code
Section 409A . In such event, in the case of a benefit payment of which is
triggered by the Participant’s Separation from Service, the lump sum payment of
a Participant’s benefit shall be made within 90 days following the Participant’s
Separation from Service.

 

VISTEON CORPORATION

/s/ Keith M. Shull

Keith M. Shull Senior Vice President, Human Resources

October 28, 2011

Date

 

-32-